  Case 1:19-cv-00120-JHR-JS Document 1 Filed 01/04/19 Page 1 of 16 PageID: 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

------------------------------------------------------------x
BYRON BREEZE, JR.,
on behalf of himself, and all others
similarly situated,

                 Plaintiff,                                     CASE NO.: 1:19-cv-120

                 v.

BOARDWALK 1000, LLC,
a New Jersey limited liability company,

                  Defendant.
------------------------------------------------------------x

                                     CLASS ACTION COMPLAINT

        Plaintiff, BYRON BREEZE, JR. (hereinafter “Plaintiff”), on behalf of himself, and all

others similarly situated, sues Defendant, BOARDWALK 1000, LLC (hereinafter “Defendant”),

a New Jersey limited liability company, for injunctive relief, attorneys’ fees, and litigation costs,

including but not limited to disbursements, court expenses, and other fees, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA Accessibility

Guidelines, 28 C.F.R. Part 36 (hereinafter “ADAAG”), and for injunctive relief and damages,

pursuant to the New Jersey Law Against Discrimination (NJLAD), and for class-wide relief

pursuant to Rule 23 of the Federal Rules of Civil Procedure, and alleges:

                                              INTRODUCTION

    1. Defendant owns and/or operates that certain hotel known as the Hard Rock Hotel &

        Casino Atlantic City, located at 1000 Boardwalk, Atlantic City, New Jersey 08401 (the

        “Hotel”).        Defendant owns and/or controls and Hotel’s website, located at

        www.hardrockhotels.com/atlantic-city (the “Website”).        The Hotel takes reservations



                                                         1
    Case 1:19-cv-00120-JHR-JS Document 1 Filed 01/04/19 Page 2 of 16 PageID: 2



        through the Website and provides information regarding available guestrooms and Hotel

        amenities.

     2. As of March 15, 2012, Defendant was required to ensure that all of its reservation

        systems, including its online reservation systems (a) identify and describe disabled

        accessible features of the Hotel in detail; (b) identify and describe accessible features of

        ADA compliant guest rooms in detail; (c) permit disabled individuals to independently

        assess whether the Hotel and its available guestrooms meet their individual accessibility

        needs (by describing accessible and inaccessible features); and (d) allow reservations to

        be taken for accessible guestrooms in the same manner as for non-accessible

        guestrooms.1 Defendant has not complied. This lawsuit follows.

                                     JURISDICTION AND VENUE

     3. This Court has original subject matter jurisdiction over this action pursuant to 28 U.S.C.,

        §§1331, 1343, as Plaintiff’s claims arise under 42 U.S.C. §12181. et seq., based upon the

        enumerated violations of Title III of the Americans with Disabilities Act (see also, 28

        U.S.C. §§ 2201 and 2202).

     4. This Court has personal jurisdiction over Defendant in this action. Defendant transacts

        substantial business in this District through its Hotel, which is located in this District.

     5. Venue lies in this District pursuant to 28 U.S.C. §1391(a)(2) and (b), because a

        substantial part of the events or omissions giving rise to the claims here at issue occurred

        in this District; specifically, Defendant and the Hotel are located this District.

     6. Pursuant to 28 U.S.C.S. §1367(a), this Court has supplemental jurisdiction over

        Plaintiff’s claims arising under New Jersey State law.

1
 This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(l). These requirements apply not
only to the Website, but also to every online reservation system on which reservations can be made to stay at the
Hotel, including orbitz.com, travelocity.com, hotels.com, and others.

                                                       2
Case 1:19-cv-00120-JHR-JS Document 1 Filed 01/04/19 Page 3 of 16 PageID: 3



                                         PARTIES

 7. Plaintiff, BYRON BREEZE, JR., was born without legs and without complete hands, and

    uses a wheelchair for mobility. Plaintiff thus has a “qualified disability” as that term is

    defined by the ADA.

 8. At all times material hereto, Plaintiff was and is over the age of 18 years, sui juris, and

    resides in the District of Columbia. Plaintiff has a real and continuing need for mandated

    accessibility information within online hotel reservation platforms in this District.

 9. Defendant is a NEW JERSEY LIMITED LIABILITY COMPANY conducting business

    in the State of New Jersey and is the owner and/or operator of the Hotel and has control

    over the content of the Website.

                                 CLASS ALLEGATIONS

 10. Plaintiff brings this class action on his own behalf, and as a class action, pursuant to

    Federal Rule of Civil Procedure 23, on behalf of a class of people defined as follows:

            All disabled individuals who have been unable to obtain required
            accessibility information online, or to independently secure an
            online reservation for an accessible guestroom, by a failure to
            comply with the ADA and ADAAG upon any online reservation
            platform on which the Hotel is advertised, including the Website.

 11. Excluded from the Class is any person who is an executive, officer, employee, and/or

    director of the Defendant.

 12. The members of the Class are so numerous that joinder of all Class members is not

    practical. The precise size of the Class will be determined through discovery.

 13. Plaintiff’s claims are typical of those of the entire Class. Plaintiff, along with every

    member of the Class, has suffered civil right violations because of Defendant’s




                                              3
Case 1:19-cv-00120-JHR-JS Document 1 Filed 01/04/19 Page 4 of 16 PageID: 4



    continuing failure to comply with the ADA and ADAAG on its Website and/or other

    online reservation platforms.

 14. Plaintiff can and will adequately protect the interests of all members of the Class and has

    retained competent counsel experienced in both ADA and class action litigation. Plaintiff

    has no interest that is contrary to the interest of the Class members in this case.

 15. A class action is far superior to any other possible method for adjudicating this

    controversy. Each member of the Class is entitled to injunctive relief, as well as possible

    statutory damages under New Jersey law. The expense and burden associated with

    individual litigation of each claim held by each member of the Class would be

    extraordinarily inefficient for Defendant, members of the Class, and the courts.

 16. Common questions of law and fact prevail with respect to all members of the Class and

    predominate over questions applicable solely to individual Class members. Among such

    common questions of law and fact is whether Defendant has violated Federal and New

    Jersey State statutory obligations by failing to comply with the ADA, ADAAG, and

    NJLAD, such that all physically disabled persons are afforded fair and equal access to

    any hotel owned or operated by Defendant, and their online reservation systems.

 17. Plaintiff knows of no special or unique difficulties that would be encountered in the

    management of this litigation that might preclude its maintenance as a class action.

 18. The names and addresses of disabled individuals who have encountered non-compliance

    as set forth herein, and who have been excluded from full and equal access to required

    accessibility information regarding the Hotel is obtainable through traditional channels

    used to identify members of any class; notice of this case, informing members of the

    Class that this case exists and that he/she may be a member of the Class, can be delivered



                                              4
Case 1:19-cv-00120-JHR-JS Document 1 Filed 01/04/19 Page 5 of 16 PageID: 5



    by U.S. or electronic mail, using techniques and in a form of notice similar to those

    customarily used in class action litigation, and can additionally be advertised by

    television, internet, radio, and other means of transmission that are likely to reach

    members of the Class.

                             COUNT I
         VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

 19. On July 26, 1990, Congress enacted the ADA, explaining that its purpose was to provide

    a clear and comprehensive national mandate for the elimination of discrimination against

    individuals with disabilities and to provide clear, strong, consistent, enforceable standards

    addressing such discrimination, invoking the sweep of congressional authority in order to

    address the major areas of discrimination faced day-to-day by people with disabilities to

    ensure that the Federal government plays a central role in enforcing the standards set by

    the ADA. 42 U.S.C. § 12101(b)(l) - (4).

 20. Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

    Department of Justice, Office of the Attorney General (“DOJ”), published revised

    regulations for Title III of the Americans With Disabilities Act of 1990. Public

    accommodations, including places of lodging were required to conform to these revised

    regulations on or before March 15, 2012.

 21. On March 15, 2012, the revised regulations implementing Title III of the ADA took

    effect, imposing significant new obligations on inns, motels, hotels and other “places of

    lodging.” 28 C.F.R. §36.302(e)(l) provides that:

           Reservations made by places of lodging. A public accommodation
           that owns, leases (or leases to), or operates a place of lodging shall,
           with respect to reservations made by any means, including by
           telephone, in-person, or through a third party –



                                              5
Case 1:19-cv-00120-JHR-JS Document 1 Filed 01/04/19 Page 6 of 16 PageID: 6



                   (i)     Modify its policies, practices, or procedures to
                           ensure that individuals with disabilities can make
                           reservations for accessible guest rooms during the
                           same hours and in the same manner as individuals
                           who do not need accessible rooms;

                   (ii)    Identify and describe accessible features in the
                           hotels and guest rooms offered through its
                           reservations service in enough detail to reasonably
                           permit individuals with disabilities to assess
                           independently whether a given hotel or guest room
                           meets his or her accessibility needs;

                   (iii)   Ensure that accessible guest rooms are held for use
                           by individuals with disabilities until all other guest
                           rooms of that type have been rented and the
                           accessible room requested is the only remaining
                           room of that type;

                   (iv)    Reserve, upon request, accessible guest rooms or
                           specific types of guest rooms and ensure that the
                           guest rooms requested are blocked and removed
                           from all reservations systems; and

                   (v)     Guarantee that the specific accessible guest room
                           reserved through its reservations service is held for
                           the reserving customer, regardless of whether a
                           specific room is held in response to reservations
                           made by others.

 22. In promulgating the new requirements, the Department of Justice made clear that

    individuals with disabilities should be able to reserve hotel rooms with the same

    efficiency, immediacy, and convenience as those who do not need accessible guestrooms.

    28 C.F.R. Part 36, Appx. A.

 23. Hotels (and motels) are required to identify and describe all accessible features in the

    hotel and guestrooms; “[t]his requirement is essential to ensure individuals with

    disabilities receive information they need to benefit from the services offered by the place

    of lodging.” 28 C.F.R. Part 36, Appx. A.          Moreover, “a public accommodation’s


                                             6
Case 1:19-cv-00120-JHR-JS Document 1 Filed 01/04/19 Page 7 of 16 PageID: 7



    designation of a guestroom as “accessible” does not ensure necessarily that the room

    complies with all of the 1991 Standards.” 28 C.F.R. Part 36, Appx. A. Labeling a

    guestroom as “accessible” or “ADA” is not sufficient.

 24. In addition,

            hotel rooms that are in full compliance with current standards may
            differ, and individuals with disabilities must be able to ascertain
            which features – in new and existing facilities – are included in the
            hotel’s accessible guest rooms. For example, under certain
            circumstances, an accessible hotel bathroom may meet
            accessibility requirements with either a bathtub or a roll in shower.
            The presence or absence of particular accessible features such as
            these may mean the difference between a room that is usable by a
            particular person with a disability and one that is not.

    28 C.F.R. Part 36, Appx. A. Accordingly, Defendant is required to set forth specific

    accessible features and not merely recite that a guestroom is “accessible” or “ADA” or

    list accessibility features that may (or may not) be offered within a particular room.

 25. For hotels in buildings constructed after the effective date of the 1991 Standards, it is

    sufficient to advise that the hotel itself is fully ADA compliant, and for each accessible

    guestroom, to specify the room type, the type of accessible bathing facility in the room,

    and the communications features in the room. 28 C.F.R. Part 36, Appx. A.

 26. However, for hotels in buildings constructed prior to the 1991 Standards, information

    about the hotel should include, at a minimum

            information about accessible entrances to the hotel, the path of
            travel to guest check-in and other essential services, and the
            accessible route to the accessible room or rooms. In addition to the
            room information described above, these hotels should provide
            information about important features that do not comply with the
            1991 Standards. For example, if the door to the “accessible” room
            or bathroom is narrower than required, this information should be
            included (e.g., door to guest room measures 30 inches clear).
            [emphasis added].



                                              7
    Case 1:19-cv-00120-JHR-JS Document 1 Filed 01/04/19 Page 8 of 16 PageID: 8



        28 C.F.R. Part 36, Appx. A.

     27. The Hotel is a place of public accommodation that owns and/or leases and operates a

        place of lodging pursuant to the ADA.

     28. The Website (and all other online reservation platforms used by the Hotel) allows

        reservations for the Hotel to be taken online. The Defendant has control over information

        provided to the public about the Hotel through the Website and/or other online platforms.

     29. Prior to filing this lawsuit, Plaintiff visited the Website to learn about accessible features

        of the Hotel, and to independently assess whether the Hotel is accessible to him, and

        whether he could independently reserve an accessible room at the Hotel, in the same

        manner as those seeking to reserve non-accessible rooms. Upon his respective visit to the

        website, Plaintiff discovered that the Website does not comply with the ADA and

        ADAAG.

     30. The Website homepage says nothing about the accessibility of the Hotel, the rooms or the

        Hotel amenities. A page entitled rooms lists available guestrooms types but does not

        include any accessible options. The book now functions do not include an option to

        search for ADA accessible rooms. It is possible to view a more detailed description of

        available rooms on the booking page; however, none of these more detailed descriptions

        includes any detailed description of what ADA accessible features the rooms have, and

        instead contain general blanket statements. There is no filter on the search page with

        options for accessible rooms or features. There is a page entitled FAQs that states that

        the Hotel has accessible rooms available, however, there is no other description of what

        ADA accessible features the rooms have.2


2
  Each of these pages of the Website (as they existed at the time of filing) has been saved, and while Plaintiff
encourages and demands that Defendant come into compliance with the ADA and ADAAG, Defendant is likewise

                                                       8
  Case 1:19-cv-00120-JHR-JS Document 1 Filed 01/04/19 Page 9 of 16 PageID: 9



    31. The Website also has no accessibility information concerning common areas and

         amenities. A page entitled FAQs, describes services and amenities at the Hotel, but does

         not include any information regarding accessible services or amenities. Likewise, the

         Website does not indicate that the Hotel is in full compliance with all 1991 Standards, or,

         in the alternative:

             a. Whether the public entrance to the Hotel complies with the 1991 Standards, and if

                  not, the ways in which it does not comply, so that Plaintiff and the Class can

                  evaluate whether it is accessible to them;

             b. Whether the registration desk at the Hotel complies with the 1991 Standards, and

                  if not, the ways in which it does not comply, so that Plaintiff and the Class can

                  evaluate whether it is accessible to them;

             c. Whether restaurant, lounge or other food and beverage service areas at the Hotel

                  comply with the 1991 Standards, and if not, the ways in which they do not

                  comply, so that Plaintiff and the Class can evaluate whether they are accessible to

                  them;

             d. Whether any parking facilities, lots, or other parking accommodations at the Hotel

                  comply with the 1991 Standards, and if not, the ways in which they do not

                  comply, so that Plaintiff and the Class can evaluate whether they are accessible to

                  them;

             e. Whether any pool facilities at the Hotel comply with the 1991 Standards, and if

                  not, the ways in which they do not comply, so that Plaintiff and the Class can

                  evaluate whether they are accessible to them;

cautioned against deleting or destroying any version of the Website as it existed on the date of this filing, inasmuch
as the same may constitute evidence in this lawsuit. All changes and edits should be carefully saved, catalogued, and
produced.

                                                          9
Case 1:19-cv-00120-JHR-JS Document 1 Filed 01/04/19 Page 10 of 16 PageID: 10



        f. Whether any spa or salon areas at the Hotel comply with the 1991 Standards, and

           if not, the ways in which they do not comply, so that Plaintiff and the Class can

           evaluate whether they are accessible to them;

        g. Whether any fitness facilities at the Hotel comply with the 1991 Standards, and if

           not, the ways in which they do not comply, so that Plaintiff and the Class can

           evaluate whether they are accessible to them;

        h. Whether the route from the public entrance to the registration desk is accessible in

           compliance with the 1991 Standards, and if not, the ways in which it does not

           comply, so that Plaintiff and the Class can evaluate whether it is accessible to

           them;

        i. Whether the route from the registration desk to the accessible rooms is accessible

           in compliance with the 1991 Standards, and if not, the ways in which it does not

           comply, so that Plaintiff and the Class can evaluate whether it is accessible to

           them;

        j. Whether the route from the public entrance to the restaurant, lounge or beverage

           or food service areas is accessible in compliance with the 1991 Standards, and if

           not, the ways in which it does not comply, so that Plaintiff and the Class can

           evaluate whether it is accessible to them;

        k. Whether the route from the accessible guestrooms to the restaurant, lounge or

           beverage or food service areas is accessible in compliance with the 1991

           Standards, and if not, the ways in which it does not comply, so that Plaintiff and

           the Class can evaluate whether it is accessible to them;




                                            10
Case 1:19-cv-00120-JHR-JS Document 1 Filed 01/04/19 Page 11 of 16 PageID: 11



        l. Whether the route from the public entrance to the pool area is accessible in

           compliance with the 1991 Standards, and if not, the ways in which it does not

           comply, so that Plaintiff and the Class can evaluate whether it is accessible to

           them;

        m. Whether the route from the accessible guestrooms to the pool area is accessible in

           compliance with the 1991 Standards, and if not, the ways in which it does not

           comply, so that Plaintiff and the Class can evaluate whether it is accessible to

           them;

        n. Whether the route from the public entrance to the spa and salon areas is accessible

           in compliance with the 1991 Standards, and if not, the ways in which it does not

           comply, so that Plaintiff and the Class can evaluate whether it is accessible to

           them;

        o. Whether the route from the accessible guestrooms to the spa and salon areas is

           accessible in compliance with the 1991 Standards, and if not, the ways in which it

           does not comply, so that Plaintiff and the Class can evaluate whether it is

           accessible to them;

        p. Whether the route from the public entrance to the fitness center area is accessible

           in compliance with the 1991 Standards, and if not, the ways in which it does not

           comply, so that Plaintiff and the Class can evaluate whether it is accessible to

           them;

        q. Whether the route from the accessible guestrooms to the fitness center area is

           accessible in compliance with the 1991 Standards, and if not, the ways in which it




                                            11
Case 1:19-cv-00120-JHR-JS Document 1 Filed 01/04/19 Page 12 of 16 PageID: 12



             does not comply, so that Plaintiff and the Class can evaluate whether it is

             accessible to them;

         r. Whether the route from the public entrance to the Rock Shop area is accessible in

             compliance with the 1991 Standards, and if not, the ways in which it does not

             comply, so that Plaintiff and the Class can evaluate whether it is accessible to

             them; and

         s. Whether the route from the accessible guestrooms to the Rock Shop area is

             accessible in compliance with the 1991 Standards, and if not, the ways in which it

             does not comply, so that Plaintiff and the Class can evaluate whether it is

             accessible to them.

  32. This is not intended to be an exclusive list, and Plaintiff, on behalf of himself and the

     class, brings this action to remediate all violations of the ADAAG found to exist upon the

     Website, and upon all online reservation platforms used by the Hotel.

  33. In addition to the list above, upon information and belief, Defendant may not effectively

     (i) ensure that accessible guest rooms are held for use by individuals with disabilities

     until all other guest rooms of that type have been rented and the accessible room

     requested is the only remaining room of that type; (ii) reserve, upon request, accessible

     guest rooms or specific types of guest rooms and ensure that the guest rooms requested

     are blocked and removed from all reservations systems; or (iii) guarantee that the specific

     accessible guest room reserved through its reservations service is held for the reserving

     customer, regardless of whether a specific room is held in response to reservations made

     by others. Discovery is required on these issues.




                                             12
Case 1:19-cv-00120-JHR-JS Document 1 Filed 01/04/19 Page 13 of 16 PageID: 13



  34. Plaintiff will visit the Website again, and members of the Class will visit the Website and

     online reservation platforms controlled by Defendant again, upon the Defendant’s

     compliance with the laws and regulations specified herein, in order learn about the

     accessible (and inaccessible) features, learn about the accessible (and inaccessible)

     features of guestrooms, assess the extent to which the hotels meet each of their specific

     accessibility needs, and determine whether they can reserve an accessible guestroom.

  35. Defendant has discriminated against Plaintiff and all other mobility-impaired individuals,

     including the Class, by denying full and equal access to and enjoyment of the goods,

     services, facilities, privileges, advantages and accommodations offered on the Websites,

     due to the continuing ADA and ADAAG violations as set forth above. Defendant has

     had eight (8) years to bring the Website (and other online reservation platforms, as

     applicable) into compliance with the ADAAG revisions, but has failed or refused to do

     so.

  36. Modifying the Website (and other online reservation platforms, as applicable) to comply

     with the ADA and ADAAG is accomplishable without undue burden or expense and is

     readily achievable. But in any event, upon information and belief, the Website has been

     altered, updated, and edited, after 2010, but not in a manner compliant with 2010

     ADAAG standards.

  37. Defendant will continue to discriminate against Plaintiff and all other disabled

     individuals who access the Website (and other online reservation platforms, as

     applicable) unless and until Defendant modifies the Website (and other online reservation

     platforms, as applicable) to set forth all required information, as set forth above.




                                               13
Case 1:19-cv-00120-JHR-JS Document 1 Filed 01/04/19 Page 14 of 16 PageID: 14



  38. Plaintiff and the Class are without an adequate remedy at law and are suffering

     irreparable harm, and Plaintiff reasonably anticipates that he and the Class will continue

     to suffer this harm unless and until Defendant is required to correct the ADA violations

     found upon the Websites (and other online reservation platforms, as applicable), and to

     maintain the Websites (and other online reservation platforms, as applicable), inclusive of

     the online reservation system, and accompanying policies and procedures, in a manner

     that is consistent with and compliant with ADA and ADAAG requirements.

  39. Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief to

     Plaintiff, and the Class, including an Order that compels Defendant to enact policies that

     are consistent with the ADA and its remedial purposes, and to alter and maintain its

     Website (and other online reservation platforms, as applicable), and all online reservation

     systems, in accordance with the requirements set forth within the 2010 Standards, 28

     C.F.R. §36.302(e)(l).

                             COUNT II
     VIOLATIONS OF THE NEW JERSEY LAW AGAINST DISCRIMINATION

  40. Plaintiff re-avers the allegations set forth above as though fully set forth herein.

  41. The New Jersey Law Against Discrimination provides:

             It shall be an unlawful employment practice, or, as the case may
             be, an unlawful discrimination: for any owner, lessee, proprietor,
             manager, superintendent, agent, or employee of any place of public
             accommodation directly or indirectly to refuse, withhold from or
             deny to any person any of the accommodations, advantages,
             facilities or privileges thereof, or directly or indirectly to publish,
             circulate, issue, display, post or mail any written or printed
             communication, notice, or advertisement to the effect that any of
             the accommodations, advantages, facilities, or privileges of any
             such place will be refused, withheld from, or denied to any person
             on account of the race, creed , color, national origin, ancestry,
             marital status, civil union status, domestic partnership status,



                                                14
Case 1:19-cv-00120-JHR-JS Document 1 Filed 01/04/19 Page 15 of 16 PageID: 15



                 pregnancy or breastfeeding, sex, gender identity or expression,
                 affectional or sexual orientation, disability . . . 3

      42. The Website (and other online reservation platforms, as applicable) is a gateway to, and a

          part of, the Hotel, which is a place of public accommodation as defined by the New

          Jersey Law Against Discrimination.

      43. Plaintiff and the Class have visited the Website (and other online reservation platforms,

          as applicable), and encountered barriers made illegal by the ADA and ADAAG, and thus

          by the New Jersey Law Against Discrimination.

      44. By maintaining barriers that discriminate against people with disabilities through the

          actions described above, Defendant has, directly or indirectly, refused, withheld, and/or

          denied to Plaintiff and the Class, because of disability, accommodations, advantages,

          facilities or privileges of the Hotel. The failure by Defendant to act to identify and

          remove these barriers, which have been illegal since March 15, 2012, can be construed as

          “negligence per se.”

      45. Plaintiff and the Class have been damaged and will continue to be damaged by this

          discrimination as more fully set forth above and, in addition to injunctive relief, seek

          judgment pursuant to N.J.S.A. § 10:5-12, and all relief provided for thereunder.

      WHEREFORE, Plaintiff, BYRON BREEZE, JR, respectfully requests that this Court enter

judgment in his favor, and against Defendant, as follows:

              a. Certify a Class, as that term is defined hereinabove;

              b. A declaration that the Website (and other online reservation platforms, as

                 applicable) is owned, leased, operated, and/or controlled by Defendant is in

                 violation of the ADA, and/or NJLAD;

3
    N.J.S.A. § 10:5-12 (f)(1).

                                                  15
Case 1:19-cv-00120-JHR-JS Document 1 Filed 01/04/19 Page 16 of 16 PageID: 16



        c. Temporary and permanent injunctive relief enjoining Defendant from continuing

            its discriminatory practices, including the requirement that Defendant

            permanently implement policies, practices, procedures, including online content,

            consistent with the mandates of the 2010 ADAAG Standards on its Website (and

            other online reservation platforms, as applicable);

        d. Temporary and permanent injunctive relief enjoining Defendant from maintaining

            or controlling content on any website through which it is offering online

            reservations for any hotel that it owns or operates, unless such website and online

            reservation system fully comply with 28 C.F.R. §36.302(e)(l);

        e. An award of reasonable attorneys’ fees, costs, disbursements and other expenses

            associated with this action, in favor of Plaintiff and the Class;

        f. An award of compensatory damages deemed just and appropriate pursuant to

            NJLAD, to Plaintiff and the Class; and

        g. Such other and further relief as this Court deems just, necessary and appropriate

            under the circumstances.

     DATED this 4th day of January, 2019.

                                                   Bashian & Papantoniou, P.C.
                                                   Attorneys for Plaintiff
                                                   500 Old Country Road, Ste. 302
                                                   Garden City, NY 11530
                                                   Tel: (516) 279-1554
                                                   Fax: (516) 213-0339

                                                   By: /s/ Erik M. Bashian
                                                   ERIK M. BASHIAN, ESQ.
                                                   eb@bashpaplaw.com




                                              16
